ACCEPTED
                                                                                         03-13-00494-CR
                                                                                                 7947271
                                                                              THIRD COURT OF APPEALS

                           KRISTEN JERNIGAN
                                                                                         AUSTIN, TEXAS
                                                                                  11/23/2015 12:01:10 PM
                                                                                       JEFFREY D. KYLE
                          ATTORNEY AT LAW                                                         CLERK

            207 S. AUSTIN AVE., GEORGETOWN, TEXAS 78626
            (512) 904-0123 (OFFICE) (512) 931-3650 (FAX   )
                                                         RECEIVED IN
                      KRISTEN@TXCRIMAPP.COM         3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                              11/23/2015 12:01:10 PM
CRIMINAL LAW                                                     JEFFREY D. KYLE
                                                       CRIMINAL APPELLATE       LAW
                                                                       Clerk




November 23, 2015


Eugene Kelly Wolfenberger
TDCJ No. 01871101
Powledge Unit
1400 FM 3452
Palestine, Texas 75803

      Re:    Eugene Kelly Wolfenberger v. The State of Texas,
             No. 03-13-00494-CR

Dear Eugene:

       Unfortunately, the Third Court of Appeals denied our motions for rehearing
and reconsideration. As we have discussed previously, you now have the right to
file a pro se Petition for Discretionary Review. That Petition is due within thirty
days of the date of the Court’s rulings on the motions for rehearing and
reconsideration, making it due on or before December 17, 2015. However, I
would like to continue my representation of you by filing a petition for
discretionary review on your behalf. I would do so pro bono because I feel the
Court of Appeals did not correctly analyze our claim of ineffective assistance of
counsel and I feel the issue is important to the jurisprudence of the State of Texas.

If you would like me to file a petition for discretionary review on your behalf,
please let me know as soon as possible. I have emailed a copy of this letter to
Christine as well so you can discuss your options with her. If you decide to
proceed pro se, when you file the petition, be sure to attach a copy of the Court of
Appeals’ opinion which I mailed to you on October 27, 2015. If you intend to
proceed pro se, I urge you to contact the Bell County District Clerk to obtain the
records you may need to draft your petition.

      The Bell County District Clerk’s address is:

      Bell County District Clerk
      P.O. Box 909
      Belton, Texas 76513

      The Court of Appeals address is:

      Third Court of Appeals
      P.O. Box 12547
      Austin, Texas 78711

      The Texas Court of Criminal Appeals address is:

      Texas Court of Criminal Appeals
      P.O. Box 12308
      Austin, Texas 78711

      Please let me know your decision as soon as possible.

                                            Sincerely,

                                            /s/ Kristen Jernigan

                                            Kristen Jernigan




                                                                                2